 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8                                  EASTERN DIVSION
 9
10
                                                   Case No.: 5:18-cv-01118-R-JEM
11 Jason Cordero,
                                                   ORDER
12
                      Plaintiff,
13
           vs.
14
     Navient Solutions, LLC,
15
16                    Defendant.
17
18
            Based on the Stipulation of counsel, the case is dismissed with prejudice,
19
     each party to bear its own attorney fees and costs.
20
21
     Date: November 5, 2019
22
                                                   ___________________________
23
                                                   HON. R. GARY KLAUSNER
24
25
26
27
28
     5:18-cv-01118-R-JEM                                                             ORDER
